DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election of Group I and Species A in the response filed on 11 May 2021 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 12 March 2021has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 15 June 2021.

The application has been amended as follows: 

Claim 1.	(Currently Amended) An information processing apparatus[ configured for use with a modeling apparatus including: 
		a stage configured to be tilted and including a modeling surface on which a modeled object is formed by the modeling apparatus, 
		a regulation member including a cylindrical surface[ comprising an adjacent region adjacent to the stage, the regulation member[ configured to be arranged[ below the stage to form a holding region for holding a modeling material between the adjacent region and the stage, 
		an irradiation unit that selectively radiates, on a basis of a plurality of slice image data items that constitute three-dimensional data of an object to be modeled, an energy ray to a region of the material held in the holding region via the adjacent region of the regulation member, and 
		a moving mechanism that moves the stage and the regulation member relative to each other, the information processing apparatus comprising: 
	an acquisition unit configured to acquire the plurality of slice image data items; 
	an irradiation position control unit configured to variably control, in accordance with[ a number of laminated layers of the material, an irradiation position of the  parallel to the modeling surface; and 
	a compensation unit configured to compensate for a reference position of at least one slice image data item of the plurality of slice image data items in accordance with a change of the irradiation position made by the irradiation position control unit.

Claim 3.	(Currently Amended) The information processing apparatus according to claim 1, wherein 
	the irradiation position control unit: 
	causes the irradiation unit to radiate[
	causes the irradiation unit to radiate[

Claim 4.	(Currently Amended) The information processing apparatus according to claim 3, wherein 
	the irradiation position control unit shifts, when the number of laminated layers of the material is in a third range, the irradiation position stepwisely from the first region to the second region for each layer or for every multiple layers of the material, the third range being larger than the first range and smaller than the second range.

Claim 5.	(Currently Amended) The information processing apparatus according to claim 1, wherein 
	the irradiation position control unit sets the irradiation position[
: 
	the moving mechanism reciprocates the stage or the regulation member in a direction of relative movement[ parallel to the modeling surface, and 
	the irradiation position control unit respectively sets the irradiation position for each of[ the reciprocating movements of the stage or the regulation member and causes the irradiation unit to radiate[

Claim 7.	(Currently Amended) The information processing apparatus according to claim 1, further comprising 
	a presentation unit that presents information for a user to select modeling processing based on one profile of a plurality of profiles expressing a change of the irradiation position for each of the number of layers.

Claim 8.	(Currently Amended) An information processing apparatus[ configured for use with a modeling apparatus including: 
		a stage configured to be tilted and including a modeling surface on which a modeled object is formed by the modeling apparatus, 
		a regulation member including a cylindrical surface[ comprising an adjacent region adjacent to the stage, the regulation member[ configured to be arranged[ below the stage to form a holding region for holding a modeling material between the adjacent region and the stage, 
		an irradiation unit that selectively radiates, on a basis of a plurality of slice image data items that constitute three-dimensional data of an object to be modeled, an energy ray to a region of the material held in the holding region via the adjacent region of the regulation member, and 
	a moving mechanism that moves the stage and the regulation member relative to each other, the information processing apparatus comprising: 
	an acquisition unit configured to acquire the plurality of slice image data items; 
	an irradiation position control unit configured to variably control, in accordance with a distance between the modeling surface and the adjacent region, an irradiation  parallel to the modeling surface; and 
	a compensation unit configured to compensate for a reference position of at least one slice image data item of the plurality of slice image data items in accordance with a change of the irradiation position made by the irradiation position control unit.

Claim 9.	(Currently Amended) A modeling apparatus, comprising: 
	an acquisition unit configured to acquire a plurality of slice image data items that constitute three-dimensional data of an object to be modeled; 
	a stage configured to be tilted and including a modeling surface on which a modeled object is formed by the modeling apparatus; 
	a regulation member including a cylindrical surface[ comprising an adjacent region adjacent to the stage, the regulation member[ configured to be arranged[ below the stage to form a holding region for holding a modeling material between the adjacent region and the stage; 
	an irradiation unit that selectively radiates, on a basis of the plurality of slice image data items, an energy ray to a region of the material held in the holding region via the adjacent region of the regulation member; 
	a moving mechanism that moves the stage and the regulation member relative to each other; 
	an irradiation position control unit configured to variably control, in accordance with[ a number of laminated layers of the material, an irradiation position of the energy ray to the material in a direction of relative movement of the stage and the regulation member[ parallel to the modeling surface; and 
	a compensation unit configured to compensate for a reference position of at least one slice image data item of the plurality of slice image data items in accordance with a change of the irradiation position made by the irradiation position control unit.

Claim 10.	(Currently Amended) A modeling apparatus, comprising: 
	an acquisition unit configured to acquire a plurality of slice image data items that constitute three-dimensional data of an object to be modeled; 
 configured to be tilted and including a modeling surface on which a modeled object is formed by the modeling apparatus; 
	a regulation member including a cylindrical surface[ comprising an adjacent region adjacent to the stage, the regulation member[ configured to be arranged[ below the stage to form a holding region for holding a modeling material between the adjacent region and the stage; 
	an irradiation unit that selectively radiates, on a basis of the plurality of slice image data items, an energy ray to a region of the material held in the holding region via the adjacent region of the regulation member; 
	a moving mechanism that moves the stage and the regulation member relative to each other; 
	an irradiation position control unit configured to variably control, in accordance with a distance between the modeling surface and the adjacent region, an irradiation position of the energy ray to the material in a direction of relative movement of the stage and the regulation member[ parallel to the modeling surface; and 
	a compensation unit configured to compensate for a reference position of at least one slice image data item of the plurality of slice image data items in accordance with a change of the irradiation position made by the irradiation position control unit.

Claim 11.	(Currently Amended) An information processing method[ configured for use with a modeling apparatus including: 
		a stage configured to be tilted and including a modeling surface on which a modeled object is formed by the modeling apparatus, 
		a regulation member including a cylindrical surface[ comprising an adjacent region adjacent to the stage, the regulation member[ configured to be arranged[ below the stage to form a holding region for holding a modeling material between the adjacent region and the stage, and 
		a moving mechanism that moves the stage and the regulation member relative to each other, the information processing method comprising: 
	acquiring a plurality of slice image data items that constitute three-dimensional data of an object to be modeled; 

	variably controlling, in accordance with[ a number of laminated layers of the material, an irradiation position of the energy ray to the material in a direction of relative movement of the stage and the regulation member[ parallel to the modeling surface; and 
	compensating for a reference position of at least one slice image data item of the plurality of slice image data items in accordance with a change of the irradiation position made by the variable control.

Claim 12.	(Currently Amended) An information processing method[ configured for use with a modeling apparatus including: 
		a stage configured to be tilted and including a modeling surface on which a modeled object is formed by the modeling apparatus, 
		a regulation member including a cylindrical surface[ comprising an adjacent region adjacent to the stage, the regulation member[ configured to be arranged[ below the stage to form a holding region for holding a modeling material between the adjacent region and the stage, and 
		a moving mechanism that moves the stage and the regulation member relative to each other, the information processing method comprising: 
	acquiring a plurality of slice image data items that constitute three-dimensional data of an object to be modeled; 
	selectively radiating, by an irradiation unit on a basis of the plurality of slice image data items, an energy ray to a region of the material held in the holding region via the adjacent region of the regulation member; 
	variably[ controlling, in accordance with a distance between the modeling surface and the adjacent region, an irradiation position of the energy ray to the material in a direction of relative movement of the stage and the regulation member[ parallel to the modeling surface; and 
 made by the variable control.

Claims 13-14. (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known for an information processing apparatus to be configured for use with a modeling apparatus including a stage, regulation member, irradiation unit, and moving mechanism, such an information processing apparatus generally comprising units for regulating irradiation and movement of one or more components of the modeling apparatus based on slice image data, the prior art of record does not teach or fairly suggest the claim 1 combination components with their claimed configuration, in particular whereby the claimed stage, regulation member, irradiation unit, moving mechanism, and acquisition unit are configured as claimed, with the claimed irradiation position control unit configured to provide the claimed variable control and with the claimed compensation unit configured to provide the claimed compensation, nor does the prior art of record teach or fairly suggest a combination of these corresponding components or their configuration as recited by claims 8-10 or the method by which they are used as recited by claims 11-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742